 1
 2
 3
 4
 5
 6
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    TIM DAVIS,                                        No. 2:19-cv-00848-MCE-DMC-P
12                       Plaintiff,
13            v.                                        ORDER
14    MARION SPEARMAN, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   Eastern District of California local rules.

20                  On October 2, 2019, the Magistrate Judge filed findings and recommendations

21   herein which were served on the parties and which contained notice that the parties may file

22   objections within the time specified therein. No objections to the findings and recommendations

23   have been filed.

24                  The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and the Magistrate Judge’s analysis.

26   ///

27   ///

28   ///
                                                        1
 1                 Accordingly, IT IS HEREBY ORDERED that:
 2                 1.     The findings and recommendations filed October 2, 2019, are adopted in
 3   full;
 4                 2.     Plaintiff’s due process and conspiracy claims against defendants Cox,
 5   Rodriguez, and Salazar are dismissed; and
 6                 3.     This action shall proceed only on plaintiff’s Eighth Amendment claims
 7   against defendants Spearman, Cox, Rodriguez, and Salazar.
 8           IT IS SO ORDERED.
 9   Dated: November 4, 2019
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                    2
